DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending, claims 1-17 have been examined in this application, and claims 18-20 are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-7, 10-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170105530 A1) to Sheinkop in view of (US 20110198897 A1) to Hosler.
In regards to claim 1, Sheinkop teaches a supporting stand comprising: a) a base (Sheinkop; entire part of 1920 and 1906) having a generally horizontal lower surface (Sheinkop; see FIG 19); b) a saddle (Sheinkop; 1902) comprising a single, generally arcuate concave surface with an axis of curvature non-parallel to the lower surface of said base (Sheinkop; see the concave surface in FIGs 19-22, where it is non-parallel to the base when tilted as in FIGs 4-6), wherein said surface is sized to support an abdomen of a dog (Sheinkop; where the surface is capable of supporting a dog); and c) an elevating means (Sheinkop; gas cylinders 1916 and stems 1904) for vertically adjustably positioning said saddle above said base (Sheinkop; [0055] “can be used to adjust the height of the seat portion 1902”), wherein said elevating means is immovably fixed to said base (Sheinkop; see FIG 19 where lowest stem portion 1904 is connected immovably to the base); whereby said stand can be placed beneath a standing animal, and said saddle can be positioned to engage the sloped abdomen of the animal (Sheinkop; the saddle 1902 can be positioned to engaged the sloped abdomen of an animal).  
Shienkop fails to teach wherein said surface has a width of between approximately four and six inches.
Hosler teaches wherein said surface has a width of between approximately four and six inches (Hosler; [0029] “a typical support 104 would be at least two inches in width but less than eight inches” – covers a range of 4-6 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shienkop such that the width of the seat has a width between approximately four and six inches as taught by Hosler. Additionally, it would have been an obvious matter of design choice to change the size of the seat to a range of 4-6 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
The size would be advantageous in that it would require less material and therefore be less expensive, while still providing an effective support for a user’s back and to engage the core muscles while seated.
In regards to claim 2, Sheinkop as modified by Hosler teach the supporting stand as in claim 1, wherein said base (Sheinkop; 1920 and 1906) is generally flat and substantially rigid (Sheinkop; see FIG 19 and FIG 17 where the base is generally flat and where it is rigid in order to support stem 1904).  
In regards to claim 4, Sheinkop as modified by Hosler teach the supporting stand as in claim 1, wherein said elevating means is an adjustable stanchion (Sheinkop; where 1904 and 1916 is an adjustable stanchion).  
In regards to claim 5, Sheinkop as modified by Hosler teach the supporting stand as in claim 4, wherein said adjustable stanchion (Sheinkop; where 1904 and 1916 is an adjustable stanchion) further comprises: a) a lower post-receiving portion (Sheinkop; lowest 1904) upending from said base (Sheinkop; upending from 1906, see FIG 19); b) a support post (Sheinkop; middle and uppermost of 1904, see FIG 19) having a bottom end slidably received in said lower post-receiving portion (Sheinkop; middle 1904 has a bottom end received in lowest 1904; telescoping, see FIG 19); and c) a holding mechanism (Sheinkop; button and pedal 1912 and 1904) for securing said support post in said lower post-receiving Page 2 of 16Application Number 15/975,772(Lee et al.) GAU 3647Amendment A portion; whereby said saddle can be secured at a non-incremental, continuous range of heights relative to the base (Sheinkop; see [0055] where “Using the combination of gas cylinders, the disclosed apparatus can have its height adjusted from a lowest position to a highest position, and at any position between those points”).  
In regards to claim 6, Sheinkop as modified by Hosler teach the supporting stand as in claim 1, wherein the a sagitta of said concave surface is sufficiently small such that said saddle allows substantially unobstructed access to the sides of the animal being supported (Sheinkop; see FIG 19 and 20 where the saddle curvature is shallow and therefore has a small sagitta).  
In regards to claim 7, Sheinkop as modified by Hosler teach the supporting stand as in claim 1, wherein said saddle further comprises a pivoting means (Sheinkop; pivot between seat and stem)  for adjusting the angle between the axis of curvature of said concave surface and the lower surface of said base, whereby the saddle angle can be adjusted to conform to the (Sheinkop; [0046] where the seat of the device can be adjusted and pivoted such that the contour comes into contact with whatever position is desired).  

In regards to claim 10, Sheinkop teaches a supporting stand comprising: a) a base (Sheinkop; entire part of 1920 and 1906); b) an adjustable stanchion (Sheinkop; gas cylinders 1916 and stems 1904) upending from said base and having a vertical axis (Sheinkop; see FIG 19), a bottom end, and a top end (Sheinkop; top and bottom ends of stems 1904), wherein said bottom end of said adjustable stanchion is immovably fixed to said base (Sheinkop; see FIG 19 where the bottommost stem 1904 is fixed to the base at 1906); and c) a saddle (Sheinkop; 1902) disposed at the top end of said adjustable stanchion and comprising a single, generally arcuate concave surface with an axis of curvature non-perpendicular to the vertical axis (Sheinkop; see the concave surface in FIGs 19-22, where it is non-perpendicular to the vertical axis when tilted as in FIGs 4-6), wherein said surface is sized to support an abdomen of a dog (Sheinkop; where the surface is capable of supporting a dog); Page 3 of 16Application Number 15/975,772(Lee et al.) GAU 3647Amendment A whereby said stand can be placed beneath a standing animal, and said saddle can be positioned to engage the sloped abdomen of the animal (Sheinkop; the saddle 1902 can be positioned to engaged the sloped abdomen of an animal).  
Shienkop fails to teach wherein said surface has a width of between approximately four and six inches.
Hosler teaches wherein said surface has a width of between approximately four and six inches (Hosler; [0029] “a typical support 104 would be at least two inches in width but less than eight inches” – covers a range of 4-6 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shienkop such that the width of the seat has a width between approximately four and six inches as taught by Hosler. Additionally, it In re Rose, 105 USPQ 237 (CCPA 1955).
The size would be advantageous in that it would require less material and therefore be less expensive, while still providing an effective support for a user’s back and to engage the core muscles while seated.

In regards to claim 11, Sheinkop as modified by Hosler teach the supporting stand as in claim 10, wherein said base (Sheinkop; 1920 and 1906) is generally flat and substantially rigid (Sheinkop; see FIG 19 and FIG 17 where the base is generally flat and where it is rigid in order to support stem 1904).  
In regards to claim 13, Sheinkop as modified by Hosler teach the supporting stand as in claim 10, wherein said adjustable stanchion (Sheinkop; where 1904 and 1916 is an adjustable stanchion) further comprises: a) a lower post-receiving portion (Sheinkop; lowest 1904)  upending from said base (Sheinkop; upending from 1906, see FIG 19); b) a support post (Sheinkop; middle and uppermost of 1904, see FIG 19) having a bottom end slidably received in said lower post-receiving portion (Sheinkop; middle 1904 has a bottom end received in lowest 1904; telescoping, see FIG 19); and c) a holding mechanism (Sheinkop; button and pedal 1912 and 1904)  for securing said support post in said lower post-receiving portion; whereby said saddle can be secured at a non-incremental, continuous range of heights relative to the base (Sheinkop; see [0055] where “Using the combination of gas cylinders, the disclosed apparatus can have its height adjusted from a lowest position to a highest position, and at any position between those points”).  
In regards to claim 14, Sheinkop as modified by Hosler teach the supporting stand as in claim 10, wherein the a sagitta of said concave surface is sufficiently small such that said saddle (Sheinkop; see FIG 19 and 20 where the saddle curvature is shallow and therefore has a small sagitta).  
In regards to claim 15, Sheinkop as modified by Hosler teach the supporting stand as in claim 10, wherein said saddle is pivotally attached to the top end of said adjustable stanchion (Sheinkop; pivot between seat and stem) for adjusting the angle between the axis of curvature of said concave surface and the vertical axis of said adjustable stanchion, whereby the saddle angle can be adjusted to conform to the sloped abdomens of various animals (Sheinkop; [0046] where the seat of the device can be adjusted and pivoted such that the contour comes into contact with whatever position is desired).  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170105530 A1) to Sheinkop as modified by (US 20110198897 A1) to Hosler as applied to claims 1 and 10 above, in further view of (US 20120006283 A1) to Katz.
In regards to claim 3 and 12, Sheinkop as modified by Hosler teach the supporting stand as in claim 1 and 10, but fail to teach wherein said base has a dog-bone shaped outline.  
Katz teaches wherein said base (Katz; 14) has a dog-bone shaped outline (Katz; see FIG 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the base such that it has a dog-bone shape as taught by Katz. Additionally, it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient, such as a dog bone shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170105530 A1) to Sheinkop as modified by (US 20110198897 A1) to Hosler as applied to claims 1 and 10 above, in further view of (US 20050225141 A1) to Marchand.
In regards to claim 8, Sheinkop as modified by Hosler teach the supporting stand as in claim 7, but Sheinkop fails to explicitly teach a wherein said pivoting means is a hinge comprising a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation.
Marchand teaches wherein said pivoting means is a hinge comprising a clevis, a tang (Marchand; see FIG 5 where tang is in the middle of a clevis), a bolt (Marchand; 18) passing through said clevis and tang (Marchand; see FIG 5), and a nut (Marchand; 21) screwed onto said bolt (Marchand; [0057]), wherein said nut and bolt are tightened to secure the clevis and the tang at a predetermined relative orientation (Marchand; relative to the clevis and tang, FIG 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sheinkop as modified by Hosler such that the pivot explicitly has a clevis and tang mechanism with a bolt for securing the clevis and tang as taught by Marchand. Doing so would increase the strength of the hinge such that it can sustain the heavy weight of a body against the saddle. 
In regards to claim 16, Sheinkop as modified by Hosler teach the supporting stand as in claim 15, but fail to explicitly teach wherein the pivoting attachment comprises a hinge having a clevis, a tang, a bolt passing through said clevis and tang, and a nut screwed onto said bolt, wherein said nut and bolt are tightened to secure the hinge at a predetermined angle.  
(Marchand; see FIG 5 where tang is in the middle of a clevis), a bolt (Marchand; 18) passing through said clevis and tang, and a nut (Marchand; 21) screwed onto said bolt (Marchand; [0057]); wherein said nut and bolt are tightened to secure the hinge at a predetermined angle (Marchand; relative to the clevis and tang, FIG 5, Sheinkop as modified by Marchand, where the knobs such as 124 in FIG 3 are tightened to secure the angle of the saddle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sheinkop as modified by Hosler such that the pivot explicitly has a clevis and tang mechanism with a bolt for securing the clevis and tang as taught by Marchand. Doing so would increase the strength of the hinge such that it can sustain the heavy weight of a body against the saddle. 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170105530 A1) to Sheinkop as modified by (US 20110198897 A1) to Hosler and US 20050225141 A1) to Marchand as applied to claims 8 and 16 above, in further view of (US 20100258688 A1) to Wang.
In regards to claim 9, and 17 Sheinkop as modified by Hosler and Marchand teach the supporting stand as in claim 8, and 16 but fail to explicitly teach wherein said hinge further comprises a plurality of anti-friction washers sandwiched directly between said clevis and tang, wherein said nut is tightened at a predetermined torque so as to allow manual rotation of said hinge without loosening said nut.
Wang teaches wherein said hinge (Wang; at 311, 131) further comprises a plurality of anti-friction washers (Wang; 334) sandwiched directly between said clevis and tang (Wang; see FIG 2, and 3, [0016] where the washers are directly positioned between the clevis and tang), wherein said nut is tightened at a predetermined torque so as to allow manual rotation of (Tightening a nut of the device of Shienkop as modified by Hosler and Marchland would allow the rotation of the hinge without loosening it).
Sheinkop, Hosler, Marchland, and Wang are analogous art from the same field of endeavor; i.e. adjustable supporting devices rotatable about a hinge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of anti-friction washers between the clevis and tang of the device of Shienkop as modified by Hosler and Marchland, as taught by Wang. Doing so would prevent wear and tear due to friction against the hinge’s clevis and tang, and can easily be replaced for new washers after extensive use.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As mentioned in the interview on October 23, 2020 – Examiner suggests the applicant may be interested in pursuing a divisional or continuation of the method claims which recite the usage of some of the structure of the apparatus as indicated in the apparatus claims 1-17. Doing so may better advance prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642